EXHIBIT 10.36





[SEARS HOLDINGS LETTERHEAD]






February 5, 2013




Mr. Imran Jooma




Dear Imran,


As you continue in the role of Executive Vice President and President, Online,
Marketing, Pricing and Financial Services, we are pleased to provide you with
the following compensation changes effective February 4, 2013, subject to
approval by the Compensation Committee of the Sears Holdings Corporation Board
of Directors.


The changes to your compensation package are as follows:


•
Annual base salary at a rate of $750,000.


•
You will be eligible to receive a long-term incentive cash award of $1,250,000
(gross). The grant date of this award is February 4, 2013. This award will be
scheduled to vest on a graded basis, with $350,000 of the award vesting on the
first anniversary of the grant date, $450,000 of the award vesting on the second
anniversary of the grant date, and $450,000 of the award vesting on the third
anniversary of the grant date, provided you are actively employed on the
applicable vesting date, and will be payable as soon as administratively
possible following the applicable vesting date. This award is separate from and
not in the place of your participation under the Sears Holdings Corporation
Long-Term Incentive Program. Please refer to the enclosed Sears Holdings
Corporation Executive LTI Cash Award Agreement for the specific terms of the
award.


Imran, we are excited about the important contributions you will continue to
make to the company as a member of the Executive Leadership Team. I look forward
to your acceptance of our offer. If you need additional information or
clarification, please call.


To accept, sign below and return this letter to me.


Sincerely,


/s/ Dean Carter


Dean Carter
Chief Human Resources Officer




Accepted:

/s/ Imran Jooma
3/5/2013
Imran Jooma
Date




